Bukaty, J.,
concurring in part and dissenting in part: I agree with the majority’s conclusion that the illegality defense proffered by Benchmark does not preclude coverage to plaintiffs for the acts of Benchmark’s insured, Melissa Gutierrez. I respectfully dissent, however, from the majority’s conclusion that Gutierrez’ conduct was not a covered accident under her policy. I further disagree that *427the intentional act exclusion of the policy precludes coverage to plaintiffs under the facts presented here. This is not a case of a tortfeasor intending to do harm to another person as are the Kansas cases cited by the majority that excluded coverage. Perhaps there is comparative fault on the part of Sanchez and Reyes, but that does not preclude coverage to them for the negligent or recldess speeding by Gutierrez.
As the majority notes, the case of State Farm Fire & Cas. Co. v. Falley, 23 Kan. App. 2d 21, 28, 926 P.2d 664 (1996), rev. denied 261 Kan. 1086 (1997), held that the intentional act exclusion of a liability insurance policy precluded coverage for injury and damages which are “natural and probable consequences of the insured’s intentional act.” It strikes me, however, that if we apply that principle to bar coverage under the facts here, a logical extension of the application would be that no liability coverage would exist any time a driver knowingly or intentionally violates a traffic law whether it is speeding, improper turning, running a stop sign, crossing a center line, etc. In any of these situations, an insurer would argue that serious injury or death is a natural and probable result if the driver intentionally drives in such a manner. This argument would logically follow from the premise that we have traffic laws and “rules of the road” in order to prevent accidents, injuries, and death. My review of the facts of Falley and other Kansas cases cited by the majority lead me to the conclusion that the “natural and probable consequences” test does not preclude coverage for plaintiffs’ injuries in this case.
In Falley, an automobile insurer sought a declaratory judgment regarding injuries sustained by a victim who fell off the hood of Falley’s car. It was undisputed that Falley intentionally drove his car with the victim spread-eagle on the hood. There was controversy as to whether Falley simply slowed his car or slammed on the brakes. Although the Falley court held the exclusionary clause precluded coverage for any injury which was the natural and probable consequence of the insured’s intentional act, this court, nonetheless, held that a material question of fact remained as to whether the victim’s injuries were caused by or “arose from” Falley’s intentional act of driving with the victim on the hood. Accordingly, this *428court reversed the district court’s entry of summary judgment in favor of the insurer and remanded for a further factual determination as to whether the victim’s injuries were caused by Falley’s intentional act of driving with the victim on the hood. 23 Kan. App. 2d at 29.
It seems to me much more plausible to infer that the driver intended to injure a person if the driver operated his or her vehicle knowing the person was on the hood of the car and does so in a manner likely to throw the person off (Falley), than it is to infer an intent to injure from the act of speeding even if done in a reckless manner.
The only relevant evidence in this case of Gutierrez’ intent was that she intended to speed. Nowhere in the record is there evidence to suggest she intended to lose control of her vehicle or to injure or kill anyone much less herself. Granted, she perhaps was intending to elude police, but the reason she was speeding should not be material in construing the intentional act exclusion of the policy as it might be in determining the merits of the illegality defense offered by Benchmark. The reason one is speeding recklessly does not make it any more foreseeable that a wreck will occur nor does it render the wreck any more “expected or intended” than the speeding itself.
In Bell v. Tilton, 234 Kan. 461, 472, 674 P.2d 468 (1983), the Supreme Court held that despite the insured’s statement that he did not intend to injure the eye of tire victim (his friend), the intentional act exclusion of his policy precluded coverage for the injury, since there was evidence that the insured did intend to hit the victim with a BB pellet. There apparently was no question about that. Again, in the present case, no direct evidence existed that Gutierrez intended to lose control of her vehicle or to harm anyone.
In Harris v. Richards, 254 Kan. 549, 867 P.2d 325 (1994), the Supreme Court held the intentional act exclusion barred coverage to a victim who was sitting in a truck and was injured by shotgun pellets fired intentionally into that truck by the tortfeasor who knew the truck was occupied even if the tortfeasor had no intention to *429shoot or injure the victim. There was an abundance of evidence to suggest the tortfeasor intended to injure someone.
In Spruill Motors, Inc. v. Universal Underwriters Ins. Co., 212 Kan. 681, 512 P.2d 403 (1973), a case discussed in both Falley and Harris, the insured garage had performed work on the victim’s car. The victim drove the car home without paying for the services rendered. Employees of the insured subsequently recovered the car, prompting the victim to drive to the garage in his truck, park his truck there, and then enter his car and drive it home. When the victim later returned to retrieve his truck, he saw employees of the insured towing it away. The victim’s foot was run over during his apparent efforts to stop the employees from towing his truck. Our Supreme Court held the intentional act exclusion did not preclude coverage, stating: “[T]he act of taking possession of the truck, although intentional, was not the act which caused [the victim’s] personal injury. If liability for personal injury attached it was caused by the manner in which the employees were moving the truck.” 212 Kan. at 687. The court appeared to find that an intervening event took place between the intentional taking of the truck by garage personnel and the injury to the victim, namely, the manner in which the personnel were moving the truck.
As stated before, the evidence here establishes that the last intentional act performed by Gutierrez before the wreck was her speeding, which she apparently did in a very reckless manner. Then another event occurred, namely, the loss of control of the vehicle which then caused the death of two occupants and injury to another. This is a different factual scenario than that presented in the first three cases discussed above. In Falley, the tortfeasor drove his vehicle with a person on the hood. In Bell, the tortfeasor aimed and shot a BB gun toward the victim. In Harris, the tortfeasor aimed and shot his shotgun at tire truck in which the victim was sitting. In these cases, there was no event between the intentional act of the tortfeasors and the injury to the victims. The situation in Spruill more closely parallels the facts here in that another event occurred between the intended act of the alleged tortfeasor and the victim’s injury, namely the operation of the truck in a manner that led to injury to the victim. The Spruill court held that the *430intentional act exclusion did not preclude coverage in such a situation. 212 Kan. at 686.
I find little difference in this case and one where a person intentionally consumes alcohol to the point of intoxication, intentionally gets in his or her car in an impaired condition, and then drives recklessly and causes an accident that in turn results in injury or death to another. Nor do I find much distinction between this case and a situation where a person late for work intentionally runs a red light at a busy intersection during morning rush hour in order to make up time and strikes a vehicle broadside causing injuiy or death to another. As mentioned above, in either case, one could argue in one sense, that the injuries were the natural and probable result of the intentional acts of the drivers, in the first case driving while drunk and in the second case in running a red light at a busy intersection at rush hour. It could be argued that a vehicle crash or collision would be foreseeable and expected whenever a person commits such acts. Yet we invariably view such cases as neghgence cases or perhaps gross, wanton, and reckless cases. However, I know of no Kansas decisions that preclude coverage in either of these or similar situations under the intentional act exclusion or because a wreck under these circumstances did not fall within the definition of an accident under a liability policy.
Finally, it appears from the witnesses, including Reyes, that the vehicle was traveling at vaiying speeds during the moments leading up to the wreck. When Officer McLauglin, the first to give pursuit, initially saw the car, it was going in excess of 80 m.p.h. on Interstate 35 and then 45-60 m.p.h. when it exited onto Interstate 635. Reyes stated in his deposition the car was going 100 m.p.h. on Shawnee Drive just before flipping. Yet a witness who saw the car on Shawnee Drive a few blocks before the wreck, estimated it was going 35 or 45 m.p.h. or faster. Another witness who saw the wreck in his rear-view mirror stated only that the car was speeding. If we conclude that intentionally speeding bars coverage here, will it always do so or just sometimes? If just sometimes, we must then ask at what level of a driver s intentional speed do we conclude that death and injuiy are a probable and foreseeable result that precludes coverage? Or at what level is the wreck no longer “unex*431pected and unintended” and then no longer a covered accident under the policy? Would it be a speed of 40, 60, 70, 90, or 100 m.p.h.? The majority suggests that the fact Gutierrez was eluding an officer is a significant factor here. Would it be significant if she was going only 10 or 15 miles over the speed limit in her attempt to elude? I submit these are questions better left unasked due to the confusion and additional litigation that would result in attempting to answer them.
The majority opinion acknowledges that the majority view of courts across the country on the interpretation of the phrase, “intended,” is that “the insured must have intended both the act and to cause some land of injury or damage.” I respectfully submit we should follow that view in this traffic case.
For the foregoing reasons, I would affirm the district court.